DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the amendment dated 13 June 2020, the following has occurred: Claims 1, 5, 6, 8, 11, 14, 15, and 20 have been amended; claim 7 has been cancelled.
Claims 1-6 and 8-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 11-19), machine (claims 1-6, 8-10), and manufacture (claim 20) which recite steps of requesting a medical record, tracking user input, identifying one or more patient parameters associated with the patient, associating two or more patients into a patient cohort, identifying commonly accessed information for users, associating the identified types of information with the cohort, associating the requested patient with a patient cohort, and identifying the types of information associated with that cohort.  
These steps of considering the types of information relevant for a user, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer hardware language, identifying one or more patient parameters associated with the patient, associating two or more patients into a patient cohort, identifying commonly accessed information for users, and associating the identified types of information with the cohort in the context of this claim encompasses a mental process of the user thinking about the types of information that would be relevant for a cohort of patients.  Similarly, the limitation of associating the requested patient with a patient cohort, and identifying the types of information associated with that cohort, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of considering the types of information relevant for a user, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, it describes a process which organizes which human in the care of a particular patient has access to which piece of information in the process of providing care to the patient.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 8-10 and 12-19, reciting particular aspects of how considering the types of information relevant for a user  may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of reciting steps as performed by computer hardware amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0018], [0019], [0068], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a request for information, tracking the user input amounts to mere data gathering, recitation of electronic medical records amounts to selecting a particular data source or type of data to be manipulated, recitation of identifying a particular set of information amounts to insignificant application, recitation of displaying information amounts to merely outputting information, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps recited as performed by a computer, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8-10 and 12-19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5, 6, 14, 15, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining information as associated, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); determining information as associated, tracking user input, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4 and 13, applicant’s specification fails to describe how to perform the functionality of, “wherein the identification of the specific user of the user interface is based at least on part on one or more favorable outcomes for one or more patients.”  Applicant’s specification fails to describe how information about such favorable outcomes might be gathered, with respect to what standard favorable outcomes may be evaluated, or how the favorable outcomes may be used to affect the information which is displayed on the interface.  Applicant’s specification describes some inputs on a very high level (e.g., interactions on the user interface), what resources may be used (e.g., favorable outcome data), and the resulting outputs (e.g., identification of a specific user of the user interface).  Applicant’s specification fails to describe how to program a computer to use these inputs and resources to arrive at the outputs.  Accordingly, Applicant’s specification fails to adequately disclosure the computer algorithm in sufficient detail such that one of ordinary skill in the art can reasonable conclude that inventor possessed this claimed subject matter at the time of filing (See MPEP 2161.01).
Regarding claims 10 and 19, applicant’s specification fails to describe how to perform the functionality of, “wherein, in determining whether the user is to be categorized as an expert user, the processor is configured to analyze the user's input to determine an ease of use metric associated with the user, wherein users that display relatively higher ease of use of the system are categorized as expert users.”  Applicant’s specification fails to describe how information “ease of use” might be gathered or with respect to what standard “ease of use” may be evaluated.  Applicant’s specification describes certain manners of determining that some users may be considered expert users based on certain patterns of usage at [0021] and [0033], but neither of these paragraphs describe anything which would map to “ease of use” with any reasonable certainty.  It is further noted that neither paragraph describes the interactions with a particular degree to program a computer to identify a particular user as an expert user.  Accordingly, Applicant’s specification fails to adequately disclosure the computer algorithm in sufficient detail such that one of ordinary skill in the art can reasonable conclude that inventor possessed this claimed subject matter at the time of filing (See MPEP 2161.01).
Claims 4, 10, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 13, the term “favorable outcomes” is a relative term which renders the claims indefinite. The term “favorable outcome” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification fails to describe how information about such favorable outcomes might be gathered, with respect to what standard favorable outcomes may be evaluated.  For purposes of examination, this is understood to pertain to anything which is favorable or otherwise beneficial to either the patient or the provider in care of the patient.
Regarding claims 10 and 19, the term “ease of use metric” is a relative term which renders the claims indefinite. The term “ease of use metric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this will be understood to mean a measure or metric that indicates a user’s level of competence or proficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Reden (Pub. No. 2016/0147946).
Regarding claim 1, Von Reden discloses: A system configured to analyze electronic medical records, the system comprising:
a user interface configured to receive input from a user as the user reviews one or more electronic medical records (See [0072]), and further configured to receive a request for patient information (See [0072]); and
a processor comprising:
a patient cohort generator configured to: (i) track the user input (See [0033], [0095], [0100], [0101], [0106]); (ii) identify, based on the user input, patient information accessed through the user interface (See [0033], [0095], [0100], [0101], [0106]), and further identify one or more patient parameters associated with the patient (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); (iii) associate two or more patients into a patient cohort based on the one or more patient parameters (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); (iv) identify, for the patient cohort, one or more types of information most commonly accessed by the users (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); and (v) associate the identified one or more types of information with the patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); and
a record identifier configured to: (i) associate the patient for whom patient information is requested with a patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); and (ii) identify, based on the patient cohort with whom the patient is associated, the one or more types of information associated with that cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
wherein the user interface is further configured to display one or more of the identified types of information associated with the identified patient cohort (See [0033], [0095], data presentation can be generated based on relevancy, [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms).
Regarding claim 11, Von Reden discloses A method for analyzing electronic medical records, the method comprising the steps of:
generating, using a processor, a patient cohort, comprising the steps of:
tracking, via a user interface, the activity of one or more users of an electronic medical record interface (See [0033], [0095], [0100], [0101], [0106]);
identifying, based on an analysis of the tracked activity, patient information accessed by the one or more users through the electronic medical record interface, and further identifying one or more patient parameters associated with the patient (See [0033], [0095], [0100], [0101], [0106]);
associating two or more patients into a patient cohort based on the one or more patient parameters (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
identifying, for the patient cohort, one or more types of information most commonly accessed by the users (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); and
associating the identified one or more types of information with the patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
receiving, from a user, a request for information about a patient (See [0072]);
associating the patient, based on one or more parameters of the patient, with a patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); and
identifying, based on the associated patient cohort, the one or more types of information associated with that cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms). 
displaying, on the user interface, one or more of the identified types of information associated with the identified patient cohort (See [0033], [0095], data presentation can be generated based on relevancy, [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms)
Regarding claim 2, Von Reden discloses the limitations of claim 1.  Von Reden further discloses:
further comprising a patient cohort database configured to store information about one or more generated patient cohorts (See [0101], [0102], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms).
Regarding claims 3 and 12, Von Reden discloses the limitations of claims 1 and 11, respectively.  Von Reden further discloses:
wherein the patient cohort generator is further configured to identify a specific user of the user interface among a plurality of users, and further configured to track the user input for the identified specific user (See [0033], tracking relevance to a particular user’s opinion, “user-specific preference,” [0040], users are able to indicate data preference to indicate relevant data to a clinical situation, [0095], whether a current user uses and/or how much, [0100], [0101], [0106], user specific knowledge).
Regarding claims 4 and 13, Von Reden discloses the limitations of claims 3 and 12, respectively.  Von Reden further discloses:
wherein the identification of the specific user of the user interface is based at least on part on one or more favorable outcomes for one or more patients (See [0130]-[133], [0033], tracking relevance to a particular user’s opinion, “user-specific preference,” [0040], users are able to indicate data preference to indicate relevant data to a clinical situation, [0095], whether a current user uses and/or how much, [0100], [0101], [0106], user specific knowledge).
It is noted that applicant’s specification provides no description to guide interpretation of what is a favorable outcome for one or more patients or any manner of how this determination of a favorable outcome may be performed.  A favorable outcome for the patient is understood to be met by a user indicating that information is relevant to what they are evaluating or also by consideration of best practices in determining relevance of the information to a particular clinical scenario.
Regarding claims 5 and 14, Von Reden discloses the limitations of claims 1 and 11, respectively.  Von Reden further discloses:
wherein the patient cohort generator is further configured to refine the associated identified one or more types of information using data from medical information source (See [0075], data from other sources, [0123], history information from a variety of sources to describe patients with similar conditions).
Regarding claims 6 and 15, Von Reden discloses the limitations of claims 1 and 11, respectively.  Von Reden further discloses:
wherein the patient cohort identification by the record identifier is based at least in part on obtained information about the patient (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms)
Regarding claims 8 and 17, Von Reden discloses the limitations of claims 7 and 16, respectively.  Von Reden further discloses:
wherein the user interface is further configured to display a portion of the identified types of information associated with the identified patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Von Reden (Pub. No. 2016/0147946) in view of Flinn et al (Pub. No. 2006/0200432).
Regarding claims 9 and 18, Von Reden discloses the limitations of claims 1 and 11, respectively.  Von Reden describes monitoring usage patterns of users and peers (See [0033]), different types of specialized users (See [0109]) and considers expert data (See [0047]) and best practices (See [0053], [0060], [0125], [0130]).  Von Reden does not expressly describe considering the usage patterns of expert users, per se; however, considering the usage behaviors of expert users are taught by Flinn:
the processor is further configured to determine whether the user is to be categorized as an expert user (See [0088], [0311], [0323], also see [0232], [0259], inferring users to be highly informed or expert users), and
in identifying one or more types of information most commonly accessed by the users, the processor is configured to identify one or more types of information most commonly accessed by expert users of the system (See [0088], [0147], [0311], [0323], also see [0232], [0259], inferring users to be highly informed or expert users).
Flinn teaches an approach of recommending information to users based on usage patterns which includes consideration of expert preferences with the motivation of presenting information relevant to a user at a particular context (See Flinn, [0147]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the presentation of relevant information of Von Reden so as to have included consideration of usage behaviors of experts, in accordance with the teaching of Flinn, in order to present information relevant to a user at a particular context (See Flinn, [0147]).
Regarding claims 10 and 19, Von Reden in view of Flinn teaches the limitations of claims 9 and 18, respectively.  Von Reden describes monitoring usage patterns of users and peers (See [0033]), different types of specialized users (See [0109]) and considers expert data (See [0047]) and best practices (See [0053], [0060], [0125], [0130]).  Von Reden does not expressly describe considering the usage patterns of users to categorize a user as an expert; however, considering the usage behaviors of expert users in this manner are taught by Flinn:
wherein, in determining whether the user is to be categorized as an expert user, the processor is configured to analyze the user's input to determine an ease of use metric associated with the user, wherein users that display relatively higher ease of use of the system are categorized as expert users (See [0232], [0259], inferring users to be highly informed or expert users).
Flinn teaches an approach of recommending information to users based on usage patterns which includes consideration of expert preferences with the motivation of presenting information relevant to a user at a particular context (See Flinn, [0147]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Von Reden/Flinn so as to have included consideration of usage behaviors of experts, in accordance with the teaching of Flinn, in order to present information relevant to a user at a particular context (See Flinn, [0147]).
Regarding claim 20, Von Reden discloses A non-transitory machine-readable storage medium encoded with instructions for displaying portions of medical records, the non-transitory machine-readable storage medium comprising (See [0128], [0157], [0181]):
instructions for presenting a user interface to a plurality of users for reviewing one or more electronic medical records associated with a plurality of patients (See [0072], [0101], [0103]);
instructions for tracking use of the user interface by the plurality of users (See [0033], [0095], [0100], [0101], [0106]);
identifying a type of information commonly accessed by the user for patients of a first cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
receiving, via the user interface, a request for data relating to a patient (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
determining that the patient belongs to the first cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
locating at least one record stored for the patient that includes information of the type of information commonly accessed by the user for patients of a first cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
displaying, on the user interface, at least one of a portion of the record, an identifier of the record, or a link to the record in response to the request for data relating to the patient (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms).
Von Reden describes monitoring usage patterns of users and peers (See [0033]), different types of specialized users (See [0109]) and considers expert data (See [0047]) and best practices (See [0053], [0060], [0125], [0130]).  Von Reden does not expressly describe considering the usage patterns of expert users, per se; however, considering the usage behaviors of expert users are taught by Flinn:
instructions for classifying at least one of plurality of users as an expert user based on tracked use for the expert user (See [0088], [0311], [0323], also see [0232], [0259], inferring users to be highly informed or expert users);
identifying a type of information commonly accessed by the expert user for patients of a first cohort (See [0088], [0311], [0323], also see [0232], [0259], inferring users to be highly informed or expert users);
locating at least one record stored for the patient that includes information of the type of information commonly accessed by the expert user for patients of a first cohort (See [0088], [0311], [0323], also see [0232], [0259], inferring users to be highly informed or expert users);
Flinn teaches an approach of recommending information to users based on usage patterns which includes consideration of expert preferences with the motivation of presenting information relevant to a user at a particular context (See Flinn, [0147]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the presentation of relevant information of Von Reden so as to have included consideration of usage behaviors of experts, in accordance with the teaching of Flinn, in order to present information relevant to a user at a particular context (See Flinn, [0147]).

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. 
Regarding 112a, regarding claims 4 and 13, applicant argues that the written description regarding claims 4 and 13 is sufficient and points to paragraph [0033].  Applicant elaborates that the concept of favorable outcomes is not a complicated one and it is not beyond what one of skill in the art would accomplish.  Examiner respectfully notes that what one of skill in the art would accomplish is not the test.  As noted in the MPEP in 2161.01, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  One skilled in the art may be able to figure out a way to meet the claim language, but the specification does not describe how this is intended to be performed.  The specification fails to describe how information about such favorable outcomes might be gathered, with respect to what standard favorable outcomes may be evaluated, or how the favorable outcomes may be used to affect the information which is displayed on the interface.  Applicant’s specification describes some inputs on a very high level (e.g., interactions on the user interface), what resources may be used (e.g., favorable outcome data), and the resulting outputs (e.g., identification of a specific user of the user interface).  Applicant’s specification fails to describe how to program a computer to use these inputs and resources to arrive at the outputs.  Accordingly, Applicant’s specification fails to adequately disclosure the computer algorithm in sufficient detail such that one of ordinary skill in the art can reasonable conclude that inventor possessed this claimed subject matter at the time of filing (See MPEP 2161.01).
Regarding 112a, regarding claims 10 and 19, applicant argues that the written description regarding claims 10 and 19 is sufficient and points to paragraphs [0021] [0033].  Examiner respectfully disagrees.  As noted previously, Applicant’s specification fails to describe how information “ease of use” might be gathered or with respect to what standard “ease of use” may be evaluated.  Applicant’s specification describes certain manners of determining that some users may be considered expert users based on certain patterns of usage at [0021] and [0033], but neither of these paragraphs describe anything which would map to “ease of use” with any reasonable certainty.  As noted previously, it is noted that neither paragraph describes the interactions with a particular degree to program a computer to identify a particular user as an expert user.  As noted in the MPEP in 2161.01, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  One skilled in the art may be able to figure out a way to meet the claim language, but the specification does not describe how this is intended to be performed.  Accordingly, Applicant’s specification fails to adequately disclosure the computer algorithm in sufficient detail such that one of ordinary skill in the art can reasonable conclude that inventor possessed this claimed subject matter at the time of filing (See MPEP 2161.01).
Regarding 112b, regarding claims 4 and 13, applicant argues that the term “favorable outcome” is not a complicated one.  Examiner respectfully disagrees and notes that whether a favorable outcome is a complicated concept or not is not at issue.  What is at issue is the metes and bounds of what might be properly construed as a “favorable outcome.”  Applicant’s specification fails to describe how information about such favorable outcomes might be gathered, with respect to what standard favorable outcomes may be evaluated.  
Regarding 112b, regarding claims 10 and 19, applicant argues that ease of use “is a concept that one of skill in the art could implement, especially using the metrics and other definitions and descriptions found in the specification.” Examiner respectfully disagrees and notes that whether one skilled in the art might implement something which might possibly meet the claim language does not answer the questions pertaining to the metes and bounds of the claim scope.  “Ease of use metric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification describes certain manners of determining that some users may be considered expert users based on certain patterns of usage at [0021] and [0033], but neither of these paragraphs describe anything which would map to “ease of use” with any reasonable certainty.  
Regarding 101, steps 2A, prong one and 2A, prong two, applicant argues that the claims address a problem described in the disclosure pertaining to automated analysis and filtering from a large corpus of medical records and display of that information.  Examiner respectfully disagrees regarding the broadest reasonable interpretation of the claim language.  The claims do not require any automated analysis and filtering of any such corpus.  In contrast, the claims merely describe tracking user input of one or more electronic medical records and a cohort of two or more patients.  Thinking about and organizing just a couple records from only a few patients would not require any particularly large corpus which would necessitate any sort of large-scale automated analysis and filtering of a large corpus, as argued.  There is insufficient nexus between the claim language and the problem argued by applicant.   	Applicant elaborates with respect to prong two that, “Further, the claims incorporate the identified abstract idea into a practical application by enabling a method that cannot be performed by the human mind alone.  The claims recite a method that automatically analyzes massive amounts of data.  This necessarily comprises millions of calculations that a human mind could not complete in a lifetime.” (emphasis applicant’s)  Examiner respectfully disagrees regarding the broadest reasonable interpretation of the claim language.  As noted above, the claim merely describes tracking user input of one or more electronic medical records and a cohort of two or more patients.  Thinking about and organizing just a couple records from only a few patients would not require any particularly large corpus which would necessitate any sort of large-scale automated analysis and filtering of a large corpus, as argued.
Regarding 101, step 2B, applicant argues that, “rather than simply recite conventional steps appended to a judicial exception, the claims recite a specific multi- step method using a multi-component device or system that improves the functioning of a computer system, specifically a physical system that creates and presents the claimed patient information. For example, the physical system comprises a user interface as well as a processor comprising the claimed patient cohort generator and record identifier. The physical system, which performs the claimed method, is a novel and non-obvious system that is much more than a simple, generic computer system. Accordingly, the physical system comprises additional features that constitutes an inventive concept.”  Examiner respectfully notes that novelty and obviousness have no relevance in the analysis.  Rather, the claims are evaluated to determine whether a judicial exception is recited in the claims and whether the additional elements amount to a practical application or significantly more.  As stated previously, the computer elements are properly considered as mere instructions to apply the abstract idea with a computer (see applicant’s specification [0018], [0019], [0068], see MPEP 2106.05(f)).  Applicant’s claims are not directed to any particular computer system, but instead just uses a computer to implement the idea recited in the claims.  As discussed with respect to the 101 arguments addressed above, the claim merely describes tracking user input of one or more electronic medical records and a cohort of two or more patients.  Thinking about and organizing just a couple records from only a few patients would not require any particularly large corpus which would necessitate any sort of large-scale automated analysis and filtering of a large corpus or any specific computer implementation.
Regarding 103, applicant argues that the cited paragraphs fail to describe no generation of a patient cohort.  Applicant argues, without support, that considering information from exam and history of other patients with similar conditions and similar symptoms is not synonymous with associating two or more patients into a patient cohort.  Applicant elaborates that “generating a patient cohort does not mean, for example, simply identifying two or more patients, it requires associating those two or more patients “into a patient cohort.””  Examiner respectfully notes that this argued position is not supported by applicant’s specification.  Rather, applicant’s specification describes at [0030] that a cohort is a “plurality of patients that are related based on one or more parameters.”  Identifying any group of patients which are related based on one or more parameters is appropriately understood to meet the claim language given the broadest reasonable interpretation in light of applicant’s specification.  The cited paragraphs of Von Reden which specifically describe tracking a plurality of users across different scenarios including patient context, clinical scenarios, exam, exam type, patient condition, etc.  Any one of these groupings if different scenarios are properly considered as a patient cohort in light of applicant’s disclosure at paragraph 0030 which specifically describes that, “the patient cohort will comprise a plurality of patients that are related based on one or more parameters. For example, patients may be related based on a clinical context, such as illness, symptoms, treatment, medical history, and/or other clinical contexts. Patients may be related based on patient demographics such as sex, age, background, and/or other patient demographics.”  The discussion of Von Reden on tracking access across these scenarios falls well within the broadest reasonable interpretation of the claim language.   	Applicant’s remaining arguments are similarly ignoring the broadest reasonable interpretation of the claim language.  The cited paragraphs are cited to multiple steps because the paragraphs are relevant to each of the steps.  The cited paragraphs have been cited for each of the limitations because the cited portions of Von Reden specifically describe tracking a plurality of users across different scenarios including patient context, clinical scenarios, exam, exam type, patient condition, etc (e.g., cohorts) and tracked with respect to what information is accessed and retrieved by the user across different scenarios (e.g., record identifiers associated with the cohort) and uses this information to present information based upon relevancy (See particularly [0033], and [0095] and other paragraphs cited above). 	Applicant’s arguments are accordingly unpersuasive.
Applicant does not separately argue remaining aspects of the independent or dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadeghi et al (Pub. No. 2014/0278448) describes tracking usage patterns to determine relevance for specific health care institutions and situations.
Sorensen et al (Pub. No. 2018/0137244) describes an approach to tracking usage patterns of users and groups to determine clinical relevance of data for display.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619